DETAILED ACTION
Claims 1, 4, 6, 8-9, 13, 15-17 and 19-20 are pending. Claims 1, 8, and 13 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered per the RCE filed August 12, 2022.
Response to Amendment
This office action is responsive to the amendment filed on August 2, 2022.  As directed by the amendment: claims 1, 8, and 13 have been amended.  Thus, claims 1, 4, 6, 8-9, 13, 15-17, and 19-20 are presently pending in this application. 
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, the pending claims now are rejected under 35 USC §112(a). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-9, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 8 and 13 each recite “wherein the outer layer is configured to have a lower bending stiffness compared to the core”.  Applicant cites paragraph 0037 as providing support for this language.  Para. 0037 recites, inter alia:
“Further, the outer layer 30 can have lower stiffness which reduces bending stresses and allows the overall tension member 16 to have a larger thickness or diameter than just an aligned fiber tension member.”  
This paragraph, at best, is ambiguous as to what concept Applicant possessed at the time of filing.  The Examiner has reviewed the specification to determine if possible support for the claim language or concept of the claim language exists.  Paras. 0035 and 0036 relate to the core material and composition.  Para. 0037 describes the relationship between the outer layer 30 and core 24 in some circumstances and in other circumstances relates solely to the outer layer.  For example, para. 0037 recites that the materials of the core and outer layer 30 may be the same or may differ.  In other areas however, para. 0037 relates only to the outer layer, such as when reciting that the outer layer can be utilized to improve performance under thermal events.  The sentence in para. 0037 utilized for support, however makes no mention of the core.  It appears that the sentence could be interpreted in at least three different ways:  
1. the outer layer can have a lower stiffness than the core;
2. the outer layer can have a lower stiffness in some embodiments than in other embodiments;
3, the outer layer can have a lower stiffness when compared to “standard” or “regular” tension members (for example, those utilized in a conventional cable, see para. 0004).  
Due to the uncertainty of what is meant by this sentence the Examiner cannot assume that the Applicant meant “the outer layer can have a lower stiffness than the core”.  Because of this, the claims are rejected as introducing new matter as the specification does not unambiguously provide that the Applicant at the time of filing was in possession of the concept currently claimed.
The dependent claims inherit(s) the deficiency by nature of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732